Order entered December 5, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01361-CV

                         STEPHEN GONZALEZ, ET AL, Appellants

                                               V.

                             STEPHANIE GONZALEZ, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-04009

                                           ORDER
       Based on the record before us, we GRANT appellants’ December 2, 2014, motion to

extend time to file notice of appeal. Appellants’ October 14, 2014, notice of appeal is considered

timely for jurisdictional purposes.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE